     Case 21-11829-amc                    Doc 21        Filed 07/29/21 Entered 07/29/21 23:34:16                                  Desc Main
                                                        Document     Page 1 of 3




                                                                                                Check if this is:

                                                                                                I An amended filing
                                                                                                I A supplement showing postpetition chapter 13
                                                                                                   expenses as of the following date.




 Official Form 106J
 Schedule J= YouIT Expenses                                                                                                                   1 2'1 5

 Bo as complete and accurate as posslbl®. If two married pooplo are filing together. both are equally rospon§ib[e for §upplying correct
 information. If more 8paco is ncod®d, attach another sheet to this form. On tr`e top Of any additional I)ages. write your name and case number
 (if know/n). An8wor ov®ry question.

                 Doscr[bo YOLlr NOLLsehold

1    Isthis ajointcase?

        No`     Gotoline2
        Yes Does Debtor 2 live in a separate housol`old?

              DNo
              I Yes` Debtor 2 must file Officlal Form 106J,2, Expenses /a/ Separate Hot/seho/d Of Debtor 2,

2    Do you havodependonts?              I,
                                                                             Dopondont's rolatlonahlp to            Dopondont'e     Does dopend®nt llvo
     Do not list Debtor 1 and            D Yes FIN outthis information for   cobtorl orDobtor2                      ago             with you?
     Debtor 2,                             each dependent „ ....
                                                                                                                                    DNo
     Do not state the dependents'
     names.
                                                                                                                                    Eyes
                                                                                                                                    DNo
                                                                                                                                    Dyes
                                                                                                                                    DNo
                                                                                                                                    Dyes
                                                                                                                                    DNo
                                                                                                                                    Eyes
                                                                                                                                    DNo
                                                                                                                                    Dyes
3, Do your expenses include
                                         DNo
   expenses of people other trian
   voursolf and Your del)ondents`        Dyes

               Estima.o Your Ongoing Wtontlily Exp®ns®s

 E8timate your expen8os ae of your bankruptcy filing date unless you are using this fom a8 a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this i8 a supplomontal Schedv/e J, check the ben at the top Of the form and flll ill the
 applicable date.

 Includo oxponses peld for wlth non-ca8l` govornmont assistance if you knowr the value Of
 such as§i§tanco and have Included it on Schedu/e /.I YOE/r/ncome (Official Form 1061.)                                Yoilr oxponses

 4    The rental or home ownership expen8e8 for your residonco. Include first mortgage payments and
      any rent for the ground or lot

      lf not included ln llne 4:

      4a      Real estatetaxes                                                                                                          125.00

      4b      Property, homeowners, or renter's Insurance

      4c.     Home malntenance, repalr, and upkeep expenses

      4d.     Homeowners assoclaton or condominium dues                                                                                 213.00


Official Fom 106J                                           Schedule J: Your Expenses                                                     page 1
      Case 21-11829-amc                      Doc 21      Filed 07/29/21 Entered 07/29/21 23:34:16                             Desc Main
                                                         Document     Page 2 of 3


                   Grace Louise Dahlquist                                                Case number (i/Anon   21 -11829




                                                                                                                     Your expelise3


5     Additional mortgage payments for your resld®nce, such as home equlty loans

6     Utilities:

      6a    ElectrLclty, neat, natural gas                                                                                            75.00

      6b.   Water, sewer, garbage collectron

      6c    Telephone, ce[l phone, Internet, satellite, and cable services                                                            140.00

      6d     other specify'

7.     Food and housekeeping supplies                                                                                                 180.00

8      Childcare and chlldron'S education costs

9,    Clothing. laundry. and dry cleaning

lo    Personal care products and 8ervlce8

11.    Medical and dental oxponses

12    Transpor(ation. Include gag, malntenance. bus or train fare
      Do not include car payments

13     Entertainment, clubs, recreation, ne`^rspaper§, magazines, and books

14     Charitable contributions and rollglous donations

15.    Insuranco.
      Do not include Insurance deducted from your pay or included in IInes 4 or 20

      15a    Llfelnsurance

      15b. Health insurance

      15c    Vehicle Insurance

      lsd. Other insiirance Speclfy`


16     Taxes. Do not include taxesdeducted from your payorlncluded ln llnes4 or20



17.    In8tallmont or loaso payments:

      17a    Car payments for Vehlcle 1

      17b    Car payments for vehlc!e 2

      i7c. Otrier Specify=

      17d. Other Specify'

18.    Your payments of alimony, maintenance, and support that you did not report as deducted from
      your pay on lino 5, Schedu/e /, your/ncome (Official Fom` 1061).

19,    Other payments you mat(a to support othor§ wlio do not live with you.



20.    Other .oat property expenses not included in lino8 4 or 5 of this form or on Schedu/e /: your /ncome.

      2oa Mortgages on other property

      2ob Real estate taxes

      2oc    Property, homeowner's. or renter's insurance

      20d, Malntenance, repalr, and upkeep expenses

      20e. Homeowners assoclation or condominium dues



Official Form 106J                                          Schodulo J: Your Expenses                                                   page 2
     Case 21-11829-amc                    Doc 21        Filed 07/29/21 Entered 07/29/21 23:34:16                       Desc Main
                                                        Document     Page 3 of 3


               Grace Louise Dahl                                                                           21 -11829




21     Other. Specify:                                                                                     21+S



22     Calculate your monthly expenses.

      22a, Add IInes 4 through 21

      22b Copy line 22 (monthly expenses for Debtor 2), if any, from offlcial Form 106J-2

      22c Add line 22a and 22b The resi.It is your monthly expenses.




23, Calculate your monthly net income.
                                                                                                                         1,312.00
     23a    Capy line 12 tyour comblned monthly Income) frorri schedule I.

     23b`   Copy your monthly expenses from line 22c above                                                 23b.   -S     1,169.00

     23c    Subtract your monthly expenses from your monthly Income
                                                                                                                   $        150.00
            The result is your month/y net income




24 Do you expect an increase or decrease in your expenses within the year after you file this form?

     For example, do you expect to fLnlsh paylng for your car loan withLn the year or do you expect your
     mortgage payment to Increase or decrease because of a modification to the terms of your mortgage?

     DNo
     E] Yes       ( Explain here I believe that my need for additional medical care, which includes surgery, will likely result in
                                current expenses increasing.




                                                           Schedule J: Your Expenses                                          page 3
